DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/31/2021 has been entered.  Claims 1, 3, 5-6, 39, 45, 47, 53 and 55 have been amended; no new claims have been canceled (claims 7-38, 40-41 and 48-49 were canceled in a previous amendment); and no new claims have been added.  Claims 1-6, 39, 42-47 and 50-56 remain pending in the application.  The rejections of claims 6, 50 and 56 under 35 U.S.C. 112(a) are withdrawn.  The rejections of claims 5, 47 and 55 under §112(b) are withdrawn.  

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-6, 39, 42-47 and 50-56 over the art of record have been considered, but are not persuasive.
	On page 18 of 20 of Applicant’s Remarks filed on 08/31/2021, Applicant asserts 
The Office Action alleges Lee teaches aspects of the claims. Lee relates to a method and apparatus for performing random access to the network with regards to the beam sweeping scheme. In particular, Lee discloses that, e.g., "In FIG. 9, the UE selects Beam3 as RAP TX beam because Beam3 can be used for transmitting a RAP at the earliest point in time domain among the candidate beams, i.e., subframe8. The UE may use a PRACH resource associated with the selected transmission beam (e.g. beam 3). The UE transmits the RAP on subframe8 by using Beam3" (see paragraph [0096]). However, Lee does not teach or suggest the subframe 8 is randomly selected one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time. As a result, Lee does not teach or suggest at least the above emphasized limitations in amended claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 50 and 56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Because claims 6, 50 and 56 recite alternative limitations, claim 6 can be interpret in the following two ways:
First claim interpretation:  

	selecting a firstly detected first beam; Page 8 of 20Application No. 16/612,486 Attorney Docket Number C4201.10015US01 Responsive to Office Action dated June 3, 2021 
	selecting a first random access resource with an earliest transmission time from available random access resources in accordance with a random access resource configuration corresponding to the firstly detected first beam, to prepare to transmit a random access request;
	selecting a second beam detected before transmitting a random access request; selecting a second random access resource with an earliest transmission time from all of the available random access resources in accordance with the random access resource configuration corresponding to the first beam and a random access resource configuration corresponding to the second beam;
	when the second random access resource is different from the first random access resource, transmitting the random access request through the second random access resource; and 
	when the second random access resource is the first random access resource, transmitting the random access request through the second random access resource or the first random access resource.

Second claim interpretation:
	A random access method for a UE, comprising: 
	selecting a firstly detected first beam;
	randomly selecting an available first random access resource from a plurality of available random access resources within a first predetermined time period in accordance with the random access resource configuration corresponding to the firstly detected first beam, to prepare to transmit the random access request, wherein the first predetermined time period is a time period determined in accordance with a time for the random access resource with the earliest transmission time;

	randomly selecting an available second random access resource from all of the available random access resources within a second  predetermined time period in accordance with the random access resource configurations corresponding respectively to the first beam and the second beam, wherein the second predetermined time period is a time period determined in accordance with the time for the random access resource with the earliest transmission time;
	when the second random access resource is different from the first random access resource, transmitting the random access request through the second random access resource; and 
	when the second random access resource is the first random access resource, transmitting the random access request through the second random access resource or the first random access resource.

	Applicant’s specification provides no details regarding the timing of the random access resource configuration corresponding to the claimed first and second beams.  Applicant’s specification mentions time periods t1 +T1, t2+T2, t3+T3, t4+t4 and t5+T5.  However, Applicant’s specification does not correlate these time periods to any actual timing and does not correlate any time periods to random access configurations for specific beams.  For example, there is no indication that the numbers 1 through 5 represent an actual sequence of time periods as opposed to merely labels indicating that there are five time periods.  Additionally, Applicant’s specification does not assign any of these time periods to random access resource configurations corresponding to particular beams. Turning to how these deficiencies in the specification apply to claim 6, under the first interpretation of claim 6 above, claim 6 recites “selecting a firstly detected first beam; Page 8 of 20Application No. 16/612,486 Attorney Docket Number C4201.10015US01Responsive to Office Action dated June 3, 2021selecting a first random access resource with an earliest transmission time from available random access resources in accordance with a random access resource configuration corresponding to the firstly detected first beam, to prepare to transmit a with an earliest transmission time from all of the available random access resources in accordance with the random access resource configuration corresponding to the first beam and a random access resource configuration corresponding to the second beam.”  Continuing with the same example, a random access resource configuration corresponding to the second beam could be available resources in a second time period t2+T2, say t2, which is later in time, and thus, the second random resource would be different than the first random access resource and would not be the random access resource with the earliest transmission time.  However, Applicant’s claim 6 further recites “when the second random access resource is different from the first random access resource, transmitting the random access request through the second random access resource.”  Thus, in the current example, the random access request would not be transmitted using the random access resource with the earliest transmission time, which is contrary to Applicant’s invention.  (See paragraphs [0003] - [0005] and [0080]).  As claim 6 is currently written, it is unclear how the UE always selects a random access resource with the earliest transmission time for transmitting the random access request, when as in the example provided, the second random access resource is different (i.e. later in time) from the first random access resource.   
	Under the second interpretation of claim 6, claim 6 recites “. . . wherein the first predetermined time period is a time period determined in accordance with a time for the random access resource with the earliest transmission time . . . wherein the second predetermined time period is a time period determined in accordance with the time for the random access resource with the earliest transmission time . . .” There can be only one time period with the earliest 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 39, 42-47 and 51-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US PG Pub 2020/0389925 A1, hereinafter “Lee”).
	Regarding claim 1, Lee teaches a random access method for a User Equipment (UE), comprising: selecting one or more beams (¶ [0092] The candidate beams can be selected) after receiving random access resource configurations corresponding to a plurality of beams transmitted from a network side (FIG. 9; ¶ [0091] . . . each of the multiple beams is allocated {i.e. by the network} on different time domain units for beam sweeping as shown in FIG. 9. In FIG. 9, each beam is associated with a specific RACH resource. For example, Beam1, Beam2, Beam3, Beam4, and Beam5 are associated with RACH resource on subframe1/6/ . . . , subframe2/7/ . . . , subframe3/8/ . . . , subframe4/9/ . . . , and subframe5/10/ . . . , respectively {time domain units, such as subframes, allocated to each of beams 1-5 reads on random access resource configurations corresponding to a plurality of beams); and selecting a random access resource whose transmission time is a designated transmission time from available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit a random access request (FIG. 9 illustrating selecting random access resource sf #8 corresponding to Beam 3; ¶ [0095] – [0096] where designated transmission time corresponds to transmission time of sf #8); wherein the random access resource whose transmission time is the designated transmission time is randomly selected one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time (FIG. 9 illustrating selecting random access resource sf #8 corresponding to Beam 3; ¶ [0096] In FIG. 9, the UE selects Beam3 as RAP TX beam because Beam3 can be used for transmitting a RAP at the earliest point in time domain among the candidate beams, i.e., subframe8 {randomly selected due to earliest transmission time}). 

	Regarding claim 2, Lee teaches wherein the selecting the one or more beams comprises: selecting a firstly detected beam (FIG. 9; ¶ [0093] . . . the UE determines that Beam1, Beam2, and Beam3 are candidate beams (S910); using a broadest reasonable interpretation, Beam3 reads on firstly detected beam because it is the first beam detected that can be used to transmit the random access request); and accordingly, the selecting the random access resource whose transmission time is the designated transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit the random access request comprises: selecting a random access resource with an earliest transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the firstly detected beam, to transmit the random access request (FIG. 9 illustrating selecting random access resource sf #8 corresponding to Beam 3; ¶ [0096] In FIG. 9, the UE selects Beam3 as RAP TX beam because Beam3 can be used for transmitting a RAP at the earliest point in time domain among the candidate beams, i.e., subframe 8. The UE may use a PRACH resource associated with the .

	Regarding claim 3, Lee teaches wherein the selecting the one or more beams comprises: selecting a firstly detected beam (FIG. 9; ¶ [0093] . . . the UE determines that Beam1, Beam2, and Beam3 are candidate beams (S910); using a broadest reasonable interpretation,  Beam3 reads on firstly detected beam because it is the first beam detected that can be used to transmit the random access request) and accordingly, the selecting the random access resource whose transmission time is the designated transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit the random access request comprises: randomly selecting an available random access resource from a plurality of available random access resources within a predetermined time period in accordance with the random access resource configuration corresponding to the firstly detected beam (¶ [0096] The UE may use a PRACH resource associated with the selected transmission beam (e.g. beam 3); ¶ [0091] . . . each of the multiple beams is allocated {i.e. by the network} on different time domain units for beam sweeping as shown in FIG. 9. In FIG. 9, each beam is associated with a specific RACH resource. For example, .  . . Beam3 . . . associated with RACH resource on subframe3/8/ . . . {interpreted as the UE randomly selects PRACH resource/subframe 8 (i.e. random access configuration corresponding to Beam3), to transmit the random access request (¶ [0096] The UE transmits the RAP on subframe8 by using Beam3), wherein the predetermined time period is a time period determined in accordance with a time for the random access resource with the earliest transmission time (¶ [0096] In FIG. 9, the UE selects Beam3 as RAP TX beam because Beam3 can be used .

	Regarding claim 4, Lee teaches wherein the selecting the one or more beams comprises: selecting all of beams detected before initiating a random access process (¶¶ [0101], [0105] Prior to initiating a random access (RA) procedure the UE . . . selects all beams as candidate beams); and accordingly, the selecting the random access resource whose transmission time is the designated transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit the random access request comprises: selecting a random access resource with an earliest transmission time from all of the available random access resources in accordance with the random access resource configurations corresponding respectively to all of detected beams, to transmit the random access request (FIG. 9 illustrating selecting random access resource sf #8 corresponding to Beam 3, which has the earliest available transmission time of all detected beams after the RA procedure is triggered (see ¶ [0094]); ¶ [0096] In FIG. 9, the UE selects Beam3 as RAP TX beam because Beam3 can be used for transmitting a RAP at the earliest point in time domain among the candidate beams, i.e., subframe8. . . The UE transmits the RAP {i.e. random access preamble which reads on random access request} on subframe8 by using Beam3).

	Regarding claim 5, Lee teaches wherein the selecting the one or more beams comprises: selecting all of beams detected before initiating a random access process (¶¶ [0101], [0105] Prior to initiating a random access (RA) procedure the UE . . . selects all beams as candidate beams); and accordingly, the selecting the random access resource whose transmission time is the designated transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit the random access request comprises: randomly selecting an available random access resource from all of the available random access resources within a predetermined time period in accordance with the random access resource configurations corresponding respectively to all of the detected beams, to transmit the random access request, wherein the predetermined time period is a time period determined in accordance with a time for the random access resource with an earliest transmission time (FIG. 9 illustrating selecting random access resource sf #8 corresponding to Beam 3, which has the earliest available transmission time of all detected beams after the RA procedure is triggered (see ¶ [0094]); ¶ [0096] In FIG. 9, the UE selects Beam3 as RAP TX beam because Beam3 can be used for transmitting a RAP at the earliest point in time domain, i.e. sf #8,  among all of the detected beams 1-5 illustrated in FIG. 9). . . The UE transmits the RAP {i.e. random access preamble which reads on random access request} on subframe8 by using Beam3).

	Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a UE (FIG. 11; ¶ [0131]), comprising a memory (FIG. 11 memory 130), a processor (FIG. 11 DSP/microprocessor 110), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program (FIG. 6 illustrating memory 130 coupled to microprocessor 110; it is readily apparent that a computer program stored in the memory 130 would be executed by microprocessor 110).

	Regarding claim 42, Lee teaches wherein the random access resource whose transmission time is the designated transmission time is a random access resource with an earliest transmission time (FIG. 9 illustrating selecting random access resource sf #8 , or is any one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time.

	Regarding claim 43, the claim is interpreted and rejected for the same reason as set forth for claim 42.

	Regarding claim 44, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 46, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 51, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a computer-readable storage medium (FIG. 11 memory 130) storing therein a computer program, wherein the computer program is executed by a processor (FIG. 11 DSP/microprocessor 110; it is readily apparent that a computer program stored in the memory 130 would be executed by microprocessor 110).

	Regarding claim 52, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 53, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 54, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 55, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 39, 44, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US PG Pub 2019/0104549 A1, hereinafter “Deng”), in view of Lee.
	Regarding claim 1, Deng teaches a random access method for a User Equipment (UE), comprising: selecting one or more beams (FIG. 23 step 2302; ¶ [0248] . . . further selecting a physical resource such as a directional mWTRU uplink (UL) transmit beam for transmitting the selected preamble) after receiving random access resource configurations corresponding to a plurality of beams transmitted from a network side (FIG. 23, step 2301; ¶ [0248] RA resource . . . sets . . . transmitted by the SCmB and received by the mWTRU; ¶ [0004] each of the plurality of RA resource sets is associated with a node-B directional beam of a plurality of node-B directional beams); and selecting a random access resource whose transmission time is a designated transmission time from available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit a random access request (¶ [0281] . . . the RA resource set or sets may have the next, nearest or earliest available PRACH transmission time allocation {reads on designated transmission time} in the upcoming SFN, sub-frame, TTI, symbol, etc. The mWTRU may select this downlink measurement beam or beams and in turn .
	Deng does not explicitly teach wherein the random access resource whose transmission time is the designated transmission time is randomly selected one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time.
	In analogous art, Lee teaches wherein the random access resource whose transmission time is the designated transmission time is randomly selected one of the available random access resources within a time period determined in accordance with a time for the random access resource with the earliest transmission time (FIG. 9 illustrating selecting random access resource sf #8 corresponding to Beam 3; ¶ [0096] In FIG. 9, the UE selects Beam3 as RAP TX beam because Beam3 can be used for transmitting a RAP at the earliest point in time domain among the candidate beams, i.e., subframe8 {randomly selected due to earliest transmission time}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deng select a random access resource with the earliest transmission time as taught by Lee.  One would have been motivated to do so in order for the UE to gain access to the network as quick as possible, thereby decreasing latency of communications in the UE.

	Regarding claim 2, the combination of Deng and Lee, specifically, Deng teaches wherein the selecting the one or more beams comprises: selecting a firstly detected beam (¶ [0281] . . . The mWTRU may select this downlink measurement beam . . . in order to start as early as possible the random access procedure {a beam selected in order to start a random access process (i.e. transmit a random access request) as soon as possible reads on firstly detected beam}); and accordingly, the selecting the random access resource whose transmission time is the designated transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the one or more beams to transmit the random access request comprises: selecting a random access resource with an earliest transmission time from the available random access resources in accordance with the random access resource configuration corresponding to the firstly detected beam, to transmit the random access request (¶ [0281] . . . the RA resource set or sets may have the . . .  earliest available PRACH transmission time allocation in the upcoming SFN, sub-frame, TTI, symbol, etc.).

	Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a UE (FIG. 1B WTRU 102; ¶ [0050]), comprising a memory (FIG. 1B memory 130/132), a processor (FIG. 1B processor 118), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program (¶ [0365]).

	Regarding claim 44, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 51, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a computer-readable storage medium (FIG. 1B memory 130/132; ¶ [0365]) storing therein a computer program, wherein the computer program is executed by a processor (¶ [0365]).

	Regarding claim 52, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US PG Pub 2020/0205202 A1 (Takahashi et al.) – discloses that in a case that the uplink precoding (i.e. beams) with the indexes of I.sub.p1(i), I.sub.p2(i) and I.sub.p3(i) are available in the PRACH resource i according to received random access configuration information, the terminal apparatus transmits a random access preamble using an uplink precoding (beam) randomly selected from the uplink precoding of the PRACH resource i capable of transmitting a random access preamble in the earliest subframe out of the plurality of PRACH resources i; and 
US PG Pub 2020/0296765 A1 (Kim et al.) – discloses that a UE may use the earliest PRACH resource among PRACH resources for candidate beams or available PRACH resources.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413